DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,5,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al. (US 6219966 B1) in view of Nissmo (SE 421370 B) and Cobzev et al. (US 20180338430 A1).
 	For claim 1, Lapointe et al. teach a plant cultivation apparatus comprising: 
a cultivation box which has a hollow rhizosphere portion (the interior of portion of the container 10) for hanging roots of cultivation plants (in the net pot 26) and in which nutrient solution is sprayed in a mist state (by using the spray head 30) in the rhizosphere portion, wherein: 
the cultivation box is constructed by detachably combining an upper panel (14) and a lower panel (12); 
a bottom wall (wall where ref. 19 is pointing at in fig. 2) of the lower panel is provided with a waste liquid port (19); 
the upper panel is provided with nozzle-mounting holes (28) at intervals in the length direction; 
nutrient solution supply pipes (30) are respectively inserted into the nozzle-mounting holes and hung in the rhizosphere portion (as shown in fig. 2 of Lapointe et al.); 
a nozzle (the nozzle is at the end of spray head 30) for spraying nutrient solution; 
the upper panel is provided with rows of planting holes (24) for the cultivation plants, the planting holes of each row being arranged at intervals in the length direction, each planting hole being configured to receive a root of a respective cultivation plant inserted therein such that the roots hang in the rhizosphere portion; 
the nozzles are disposed between adjacent rows of the planting holes such that the nozzles are between the adjacent rows of the planting holes (as shown in fig. 5).
However, Lapointe et al. are silent about a trough-shaped gutter is detachably installed below the bottom wall of the lower panel over an entire length in a length direction; a branch pipe that branches to a front side and a rear side in the length direction is provided at a lower end of each nutrient solution supply pipe, hence, the nozzle for spraying nutrient solution frontward in the length direction and a nozzle for spraying nutrient solution rearward in the length direction are provided at front and rear ends of each branch pipe, respectively; the nozzles are disposed between adjacent rows of the planting holes such that the nozzles are between the adjacent rows of the planting holes relative to a width direction; and the nozzles are configured to spray the nutrient solution to the rhizosphere portion in an average particle diameter of 10 µm to 100 µm.  

Nissmo teaches a plant cultivation apparatus comprising a cultivation box (12) and a trough-shaped gutter (61) is detachably installed below the bottom wall of the lower panel over an entire length in a length direction (see fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	include a detachable trough-shaped gutter as taught by Nissmo below the bottom wall of the lower panel of the cultivation box of Lapointe et al. in order to collect excess water/nutrient solution for recycling or disposal.
Cobzev et al. teach a plant cultivation apparatus comprising a branch pipe (21,22) that branches to a front side and a rear side in the length direction along a nutrient solution supply pipe (16); a nozzle (30) for spraying forward and the nozzle for spraying rearward are provided at both front and rear ends of the branch pipe (as shown in figs. 6,9,10); the nozzles are disposed between adjacent rows of the planting holes such that the nozzles are between the adjacent rows of the planting holes relative to a width direction (figs. 6,7,10); the nozzles are configured to spray the nutrient solution to the rhizosphere portion in an average particle diameter of 10 µm to 100 µm (para. 0035).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a branch pipe and a nozzle is configured to spraying forward and the nozzle for spraying rearward are provided at both front and rear ends of the branch pipe, the nozzles are disposed between adjacent rows of the planting holes such that the nozzles are between the adjacent rows of the planting holes relative to a width direction, and spray the nutrient solution to the rhizosphere portion in an average particle diameter of 10 µm to 100 µm as taught by Cobzev et al. in the plant cultivation apparatus of Lapointe et al., in order to provide for a better distribution of nutrient solution by providing forward and rearward spray of the nutrient solution for the plants that are next to each other.
For claim 5, Lapointe et al. as modified by Nissmo and Cobzev et al. teach the plant cultivation apparatus according to claim 1, and further teach wherein: the nutrient solution supply pipes are connected to a main nutrient solution supply pipe (56 of Lapointe et al.) at intervals in the length direction (as shown in fig. 5). However, Lapointe et al. as modified by Nissmo and Cobzev et al. are silent about the main nutrient solution supply pipe is installed and piped on an upper side of the upper panel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the main nutrient solution supply pipe of Lapointe et al. as modified by Nissmo and Cobzev et al. be installed and piped on an upper side of the upper panel, since it has been held that rearranging parts of an invention involves only routine skill in the art (depending on the user’s preference to locate parts based on space availability). In re Japikse, 86 USPQ 70. 7
For claim 14, Lapointe et al. as modified by Nissmo and Cobzev et al. teach the plant cultivation apparatus according to claim 1, and further teach wherein each of the nozzles for spraying the nutrient solution is a single-fluid nozzle (as taught in Lapointe et al., nozzles 30 spray nutrient to the plants and nothing else, thus, it is a single-fluid nozzle).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al. as modified by Nissmo and Cobzev et al. as applied to claim 1 above, and further in view of Ross et al. (US 20150135593 A1) and Yamane (US 20160262324 A1).
For claim 2, Lapointe et al. as modified by Nissmo and Cobzev et al. teach the plant cultivation apparatus according to claim 1, but are silent about wherein: the lower panel has inclined side walls on both sides in the width direction, that are formed inclined in an upward spreading direction; the upper panel has inclined side walls on both sides in the width direction, that are formed inclined in a downward spreading direction; the nozzle-mounting holes are provided on a top surface between the inclined side walls on both sides of the upper panel; and the planting holes are provided on the inclined side walls of the upper panel in a staggered arrangement such that the planting holes of adjacent rows are not aligned in the width direction.  
 	Ross et al. teach teaches a plant cultivation apparatus comprising a lower panel (not numbered but can be seen in figs. 2 & 7) has inclined side walls on both sides in a width direction, that are formed inclined in an upward spreading direction (see fig. 7 for close up); the upper panel has inclined side walls on both sides in the width direction (not numbered but can be seen in figs. 2 & 7), that are formed inclined in a downward spreading direction (see fig. 7 for close up). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the lower and upper panels of Lapointe et al. as modified by Nissmo and Cobzev et al. with inclined side walls with the features as described above as taught by Ross et al., in order to allow for a greater surface area which would result in the ability to receive an increased number of plants (para. 0020 of Ross et al.).
	Yamane teaches a plant cultivation apparatus comprising a cultivation box (10) having planting holes (12) that are provided on a support base (11) in a staggered arrangement such that the planting holes of adjacent rows are not aligned in the width direction.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the planting holes of Lapointe et al. as modified by Nissmo and Cobzev et al. be in a staggered arrangement as taught by Yamane in order to provide better spacing between plants as they grow. 
	The combination of Lapointe et al. as modified by Nissmo, Cobzev et al., Ross et al., and Yamane would result in the nozzle-mounting hole is provided on a top surface (as already taught by Lapointe) between the inclined side walls (as relied on Ross) on both sides of the upper panel, and the planting holes are provided on the inclined side wall (as relied on Ross) in the staggered arrangement such that the planting holes of adjacent rows are not aligned in the width direction (as relied on Yamane).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al. as modified by Nissmo and Cobzev et al. as applied to claim 1 above, and further in view of Leach et al. (US 20190029196 A1).
 	For claim 7, Lapointe et al. as modified by Nissmo and Cobzev et al. teach the plant cultivation apparatus according claim 1, but are silent about a generator that operates in a power failure or a battery that is supplied with power from a solar power generation panel for charging.  
Leach et al. teach a plant cultivation apparatus comprising a battery that is supplied with power from a solar power generation panel for charging (para. 0019). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a battery that is supplied with power from a solar power generation panel for charging as taught by Leach et al. as the preferred power source in the apparatus of Lapointe et al. as modified by Nissmo and Cobzev et al. in order to provide portable power that is off the electrical grid in the event of power failure. 
Claims 8,9,12 are rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al. as modified by Nissmo and Cobzev et al. as applied to claim 1 above, and further in view of Martin (US 20180007845 A1).
For claim 8, Lapointe et al. as modified by Nissmo and Cobzev et al. teach the plant cultivation apparatus according claim 1, but are silent about a CO2 supply device that supplies CO2 to the rhizosphere portion.  
Martin teaches a plant cultivation apparatus comprising a CO2 supply device that supplies CO2 to the rhizosphere portion (various paragraphs throughout, for example, para. 0090,0094).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a CO2 supply device as taught by Martin in the apparatus of Lapointe et al. as modified by Nissmo and Cobzev et al. in order to supply CO2 to the plants as needed. 
For claim 9, Lapointe et al. as modified by Nissmo and Cobzev et al. teach the plant cultivation apparatus according claim 1, but are silent about an abnormality notification device that raises an alarm in detecting any one of: power failure and abnormal occurrence of an electric component provided on a nutrient solution supply means to the nozzle; abnormal water level occurrence in a fertilizer tank storing the nutrient solution; disconnection occurrence of a CO2 sensor installed on the rhizosphere portion; and  8disconnection occurrence of a solar radiation sensor.  
In addition to the above, Martin teaches various sensors to detect abnormality in the system (for example, para. 0051,0054,0057,0059). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ various sensors as taught by Martin in the apparatus of Lapointe et al. as modified by Nissmo and Cobzev et al. to detect any of the listed parameters in order to provide warning to the user in the event of failure. 
For claim 12, Lapointe et al. as modified by Nissmo and Cobzev et al. teach the plant cultivation apparatus according claim 1, but are silent about a controller that automatically controls at least one of a CO2 concentration in the rhizosphere portion and a spray cycle of the nutrient solution, depending on a growth stage of the plant and an amount of solar radiation.  
In addition to the above, Martin further teaches a controller (222) that automatically controls at least one of a CO2 concentration in the rhizosphere portion and a spray cycle of the nutrient solution, depending on a growth stage of the plant and an amount of solar radiation (in various paragraphs, for example, para. 0090,0091). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a controller as taught by Martin in the apparatus of Lapointe et al. as modified by Nissmo and Cobzev et al. in order to provide automatic control of various paraments in the system. 
Claims 10,11 are rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al. as modified by Nissmo and Cobzev et al. as applied to claim 1 above, and further in view of Gagne et al. (US 20170223912 A1).
 	For claim 10, Lapointe et al. as modified by Nissmo and Cobzev et al. teach the plant cultivation apparatus according claim 1, but are silent about a clarifying device that sterilizes a waste liquid collected through the waste liquid port by using UV, ozone or a photocatalyst; an automatic cleaning filter device that filtrates a purified waste liquid; and a pipe returning from the automatic cleaning filter device to a fertilizer tank.  
 	Gagne et al. teach a plant cultivation apparatus comprising a clarifying device that sterilizes a waste liquid (para. 0039 discusses recycling water which means that the water is a waste liquid) collected through the waste liquid port by using UV (para. 0056,0140,0144), ozone or a photocatalyst; an automatic cleaning filter device (various paragraphs, for example, para. 0053,0056) that filtrates a purified waste liquid; and a pipe returning from the automatic cleaning filter device to a fertilizer tank (para. 0136).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a clarifying device by using UV, an automatic cleaning filter device; and a pipe returning from the automatic cleaning filter device to a fertilizer tank as taught by Gagne et al. in the apparatus of Lapointe et al. as modified by Nissmo and Cobzev et al. in order to filter waste liquid so as to provide recycling of the liquid back to the system. 
	For claim 11, Lapointe et al. as modified by Nissmo and Cobzev et al. teach the plant cultivation apparatus according claim 1, but are silent about a chiller device that prevents overheating of a nutrient solution stored in a fertilizer tank.  
 	In addition to the above, Gagne et al. further teach a chiller device (para. 0059,0138) that prevents overheating of a nutrient solution stored in a fertilizer tank. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a chiller device as taught by Gagne et al. in the apparatus of Lapointe et al. as modified by Nissmo and Cobzev et al. in order to maintain the temperature of the solution (para. 0059 of Gagne).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lapointe et al. as modified by Nissmo and Cobzev et al. as applied to claim 1 above, and further in view of Go (KR 20120025696 A, machine translation provided and will be referred to herein).
 	For claim 13, Lapointe et al. as modified by Nissmo and Cobzev et al. teach the plant cultivation apparatus according claim 1, but are silent about a control means that controls an EC concentration and pH of the nutrient solution to be sprayed.
 	Go teaches a plant cultivation apparatus comprising a control means that controls an EC concentration and pH of the nutrient solution to be sprayed (as discussed throughout the translation, for example, in the background art discussion; in the description of the invention, stating “In the control panel device of the present invention, the growth condition of the plant is input by selecting data by inputting data according to the plant growth condition, and the growth condition is displayed and compared with the actual condition. Name, PH, EC concentration, water temperature…”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a control means that controls an EC concentration and pH of the nutrient solution to be sprayed as taught by Go in the apparatus of Lapointe et al. as modified by Nissmo and Cobzev et al. in order to provide an automatic controller for adjust proper pH level and EC concentration. 
Response to Arguments
Applicant’s arguments with respect to claims 1,2,5,7-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, one argument pertaining to Nissmo will be addressed herein.
Applicant argued that Nissmo does not disclose a nozzle, and thus Nissmo does not disclose or remotely suggest nozzles having any of features (i)-(iii) noted above as required by claim 1.

 	Nissmo was not relied on for a nozzle, thus, applicant’s argument is irrelevant. As stated in the above rejection and the previous rejection, Nissmo was relied on for a detachable trough-shaped gutter. Please see above for motivation to combine Nissmo to Lapointe et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643